Citation Nr: 9913854	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-12 233 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's income for purposes of VA nonservice-
connected disability pension exceeds the income limit set by 
law.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 decision from the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to VA nonservice-connected 
disability pension benefits based upon excessive household 
income.


FINDING OF FACT

The combined annual income of the veteran and his spouse as 
of November 1997 exceeded $11,349, and as of January 1998, 
exceeded $ 11,497.


CONCLUSION OF LAW

The veteran's claim for nonservice-connected pension benefits 
is not warranted based on excessive household income.  38 
U.S.C.A. §§ 1503, 1521, 5312 (West 1991); 38 C.F.R. §§ 3.23, 
3.272 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contended that the RO did not calculate the 
deductions for unreimbursed medical expenses properly.  The 
veteran maintained that unreimbursed medical expenses totaled 
$3,678, including $2630 in prescribed medications and $948 in 
medical premiums.  According to the veteran, this total 
brought his countable household income under the maximum 
countable income amount set by law.   

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  In 
general, VA shall pay a pension to each veteran of a period 
of war who meets service requirements and who is permanently 
and totally disabled from non-service-connected disability 
not the result of the veteran's willful misconduct.  Improved 
pension benefits under Public Law 95-588 (92 Stat. 2497) are 
payable to veterans of a period or periods of war because of 
non-service-connected disability or age.  The qualifying 
periods of war for this benefit are the Mexican Border 
Period, World War I, World War II, the Korean Conflict, the 
Vietnam Era, and the Persian Gulf War.  38 C.F.R. § 3.2 
(1998).

VA nonservice-connected pension benefits are income-based.  
Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 1991). 
In determining countable income, all payments of any kind or 
from any source will be included unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(1998).  If the veteran is married and living with or 
reasonably contributing to the support of a spouse, the rate 
payable shall be reduced by the amount of the veteran's 
annual income and the amount of annual income of such family 
members.  38 U.S.C.A. § 1521 (West 1991).  Under VA 
regulations, a veteran's "annual income" includes his 
annual income and the annual income of his dependent spouse.  
38 C.F.R. § 3.23(d)(4).  Certain unreimbursed medical 
expenses may be excluded from countable income when they were 
or will be in excess of 
5 percent of the applicable maximum annual pension rate.  38 
C.F.R. § 3.272(g)(2) (1998).  See Martin v. Brown, 7 Vet. 
App. 196, 199 (1994).

The maximum annual rates of improved pension shall be the 
amount specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  Each time there is an increase 
under 38 U.S.C.A. § 5312, the actual rates will be published 
in the "Notices'' section of the Federal Register.  38 C.F.R. 
§ 3.23(a) (1998).  The maximum annual pension rate in 1997 
for a veteran with a dependent was $11,349; this rate was 
increased to $11,497 effective December 31, 1997.  38 
U.S.C.A. §§ 1521, 5312; 38 C.F.R. § 3.23; M21-1, Part I 
(Changes 21, 22), App. B.

As discussed above, for the veteran to be entitled to 
nonservice-connected pension benefits, it must be established 
that he meets the income criteria. That is, the income of the 
veteran and his family cannot exceed the maximum annual rate 
of pension set by 38 U.S.C.A. § 1521 (West 1991).

The veteran filed for VA nonservice-connected disability 
pension benefits in a claim received on November 24, 1997.  
At that time, the veteran reported that he received $525.00 
per month from Social Security and that his spouse received 
$429.00 per month from Social Security.  He also reported 
other monthly income of $205 per month.  Medical expenses, 
including $1044 in Medicare and $888 in insurance premiums, 
totaled $1932.  Additional medical expenses, apparently 
unreimbursed, for the time period from December 1996 to 
November 1997 were received in April 1998.  These totaled 
$2345.  In August 1998, additional medical expenses, 
apparently unreimbursed, for the period from November 1997 to 
June 1998 were reported.  These totaled $571.  The RO, in the 
January 1999 supplemental statement of case, stated that it 
determined that the veteran's household income was $14,166, 
which included monthly Social Security payments of $536.80 
for the veteran and monthly Social Security payments of 
$438.80 for the veteran's spouse as well as the monthly 
annuity payments of $205 and that recurring medical expenses 
were $1999, which included annual Medicare premiums of $1051 
and insurance premiums of $948.  

In the case at hand, the veteran does not dispute the facts 
regarding the income earned by his spouse, nor the amounts 
received by him.  He does not dispute that his wife lives 
with him.  The law regarding nonservice-connected pension 
benefits clearly requires that the income from a veteran's 
spouse be considered as "household income" for the purposes 
of determining entitlement to payment of nonservice-connected 
pension benefits.  Here, the veteran disagreed with the 
determination of medical expenses used to calculate his 
countable income. 

The Board notes that according to 38 C.F.R. 3.272, expenses 
are deductible only during the 12-month annualization period 
in which they were paid.  In the instant case, the medical 
expenses submitted for the period of December 1996 to 
November 1997 were paid in the 12-month annualization period 
prior to the veteran's claim for nonservice-connected 
disability pension, which was received in November 1997, and 
thus, cannot be considered.  However, the medical expenses 
submitted since the date of the veteran's claim, November 24, 
1997 to June 1998, totaling $571 may be considered. 
 
At the time the veteran's claim was received in November 
1997, the maximum income limit for receipt of VA pension for 
a veteran with one dependent was $11,349.  In December 1997, 
the maximum income limit for this category was increased to 
$11,497.  Five percent of $11,349 is about $567 and five 
percent of $11,497 is about $575.   Using the medical 
expenses reported at the time of his November 1997 claim and 
for the period from November 1997 to June 1998, the amount of 
medical expenses totals $2503; subtracting $567 from this 
amount results in medical expenses of approximately $1936.  
Thus subtracting this amount, $1936, from the veteran's 
countable household income at the time of his November 1997, 
$13,908, yields $11,972 in countable income.  This countable 
income is clearly in excess of the $11,349, the statutory 
income limit prior to December 31, 1997 as well as the 
$11,497, the statutory income limit subsequent to December 
31, 1997.

Alternatively, using the medical expenses set forth by the RO 
in the January 1999 supplemental statement of the case and 
those reported for the period of November 1997 to June 1998, 
the amount of medical expenses totals $2570; subtracting $575 
from this amount results in medical expenses of approximately 
$1995.  Thereafter subtracting this amount, $1995, from the 
veteran's countable household income at the time of his 
November 1997, $13,908, totals $11,913 in countable income.  
(Subtracting this amount, $1995, from the veteran's household 
income as reported by the RO in the January 1999 supplemental 
statement of the case, $14,166, yields $12,171.)  This 
countable income is clearly in excess of the $11,349, the 
statutory income limit prior to December 31, 1997 as well as 
the $11,497, the statutory income limit subsequent to 
December 31, 1997.  As the veteran's household income exceeds 
the income limits set by law, thus, the claim is denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied due to excessive income.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

